Two actions tried together to recover from the defendant city, one for pauper supplies furnished by the plaintiff town to George L. Barter and family from December 24, 1908 to June 16, 1910, and for funeral expenses •of said Barter in June, 1910; the other for pauper supplies furnished *586to Mary A. Barter, his widow, from June 17, 1910 to October 1, 1910. Verdict for plaintiff in both cases. Defendant filed exceptions and motion for new trial. It is unnecessary to consider the exceptions. Motion for new trial sustained.
L. M. Staples, for plaintiff. E. K. Gould, for defendant.